Citation Nr: 0827085	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pelvic disorder 
(claimed as pelvic pain).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2002 to August 
2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the appeal, the 
veteran subsequently moved to Florida, notified VA, and 
requested that a previously requested Board videoconference 
personal hearing be rescheduled at the RO in St. Petersburg, 
Florida.    

The appeal is REMANDED to RO in St. Petersburg, Florida, via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran initially requested a video conference hearing 
before the Board at the RO in Winston-Salem, North Carolina.  
She was notified, by an undated Board letter, that the 
videoconference personal hearing was scheduled for April 7, 
2008 at the RO in Winston-Salem.

In a March 2008 statement, the veteran cancelled the April 7, 
2008 video conference hearing, and informed VA that she had 
permanently relocated to Florida and wished to reschedule her 
video conference hearing through the RO in 
St. Petersburg, Florida.

The Board finds that the veteran has filed a timely motion 
for rescheduling the Board (video conference) hearing based 
upon good cause.  See 38 C.F.R. 
§§ 20.702(c) (2007); 20.1304(b) (2007).  Accordingly, the 
motion to reschedule the veteran for a video-conference 
hearing, to be conducted at the RO in St. Petersburg, 
Florida, is granted.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The AMC should take appropriate actions to 
permanently transfer the veteran's claims 
file to the RO in 
St. Petersburg, Florida.  The AMC/RO 
should schedule the veteran for a Board 
video conference personal hearing at the 
RO in St. Petersburg, Florida, before a 
Veterans Law Judge (in Washington, DC) at 
the next available opportunity.  Notice 
should be sent to the appellant and to his 
representative in accordance with 
applicable regulations.  Should the 
veteran withdraw her hearing request, or 
otherwise indicate that she no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.  Any indicated development should 
be undertaken in this regard.  Thereafter, 
if indicated, the case should be returned 
to the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


